PER CURIAM.
The three pending appeals concerning the proceedings to establish the paternity and the guardianship of S.G.S., the daughter of Grace Canova and Robert Smith, have been examined separately and in relation to each other. We conclude that, notwithstanding the various procedural issues raised by appellants, there is no basis to reverse the appealed orders in the paternity proceeding. In the guardianship, the trial judge was called upon to make a difficult choice between good and loving grandparents, all of whom, as the court found, “would no doubt take good care of the child.” His decision is supported by substantial competent evidence.
AFFIRMED.
SAWAYA, C.J., SHARP, W., and GRIFFIN, JJ., concur.